FILED
                            NOT FOR PUBLICATION                             APR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCOIS TABI,                                   No. 13-57069

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00493-DMG-JC

 v.
                                                 MEMORANDUM*
LAZARO ISMAEL ORTEGA, individual
capacity; DWIGHT TEH-WEI LIM,
individual capacity,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Francois Tabi appeals pro se from the district court’s order dismissing his

42 U.S.C. § 1983 action in accordance with the terms of a settlement agreement.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a decision to enforce a settlement agreement. Wilcox v. Arpaio, 753

F.3d 872, 875 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion in denying Tabi’s motion to

withdraw his stipulation to the settlement agreement, and dismissing Tabi’s action

in accordance with the terms of the settlement agreement. Tabi failed to establish

that his consent to the agreement was not informed. See Jones v. Taber, 648 F.2d

1201, 1203 (9th Cir. 1981) (a release of claims under § 1983 must be voluntary,

deliberate, and informed).

      We reject as unsupported by the record Tabi’s contentions that his counsel,

the mediator, and the district court were biased against him or otherwise violated

his due process rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   13-57069